FOR IMMEDIATE RELEASE CONTACT: DAVID J. BRYANT CHIEF FINANCIAL OFFICER RESOURCE CAPITAL CORP. 712 Fifth Ave, 12TH Floor New York, NY 10019 212-506-3870 RESOURCE CAPITAL CORP. REPORTS RESULTS FOR THREE AND SIX MONTHS ENDED JUNE 30, 2012 Highlights ● Adjusted Funds from Operations (“AFFO”) of $0.26 and $0.49 per share-diluted. ● GAAP net income of $0.20 and $0.37 per share-diluted. ● Common stock cash dividend of $0.20 and $0.40 per share. ● Total operating revenues increased by $3.9 million, or 18% and $8.6 million, or 20% as compared to the three and six months ended June 30, 2011. ● Book value per share of $5.44 at June 30, 2012 as compared to $5.38 at December 31, 2011. ● Cash on hand of $110.2 million at June 30, 2012. New York, N.Y., July 31, 2012 - Resource Capital Corp. (NYSE: RSO) (“RSO” or the “Company”), a real estate investment trust, or REIT, whose investment strategy focuses on commercial real estate (“CRE”) assets, commercial mortgage-backed securities (“CMBS”), commercial finance assets and other investments, reported results for the three and six months ended June 30, 2012. ● AFFO for the three and six months ended June 30, 2012 was $22.2 million, or $0.26 per share-diluted and $40.8 million, or $0.49 per share-diluted, respectively.A reconciliation of GAAP net income to AFFO is set forth in Schedule I of this release. ● GAAP net income for the three and six months ended June 30, 2012 was $16.4 million, or $0.20 per share-diluted and $30.9 million, or $0.37 per share-diluted, respectively as compared to $9.2 million, or $0.13 share-diluted and $22.4 million, or $0.34 per share-diluted for the three and six months ended June 30, 2011, respectively. Jonathan Cohen, CEO and President of Resource Capital Corp., commented, “Resource Capital Corp. had a very strong second quarter.Adjusted Funds from Operations were $0.26 per share diluted, and GAAP net income was $0.20 per share diluted, in both cases more than a 10% increase over the first quarter. We closed on over $212 million of new investments, including almost $66 million of new CRE loans. We paid a $0.20 cash dividend and our book value per share has increased since the end of 2011. We are continuing to build our asset generating activities and hope to accelerate their growth.” Additional highlights: Corporate ● RSO has begun to issue its 8.50% Series A Cumulative Redeemable Preferred Stock, at a price of $23.50 per share with a liquidation preference of $25.00 per share.Through July 30, 2012, RSO sold 491,835 shares at a weighted average price of $23.85 for net proceeds of $11.4 million. Commercial Real Estate ● CRE loan portfolio is now comprised of approximately 87% senior whole loans as of June 30, 2012, as compared to 80% a year ago. ● RSO closed $79.7 million of whole loans in the six months ended June 30, 2012 with a weighted average yield of 6.9%, including origination fees. ● RSO received paydowns and payoffs on CRE loans of $24.9 million for the six months ended June 30, 2012. The following table summarizes RSO’s CRE loan activities and fundings of previous commitments, at par, for the three and six months ended June 30, 2012 (in millions, except percentages): Three Months Ended June 30, 2012 Six Months Ended June 30, 2012 12 Months Ended June 30, 2012 Floating Weighted Average Spread (1) (2) Weighted Average Fixed Rate (2) New whole loans production (3) $ $ $ % % Sale of real estate loans − − ) Payoffs ) ) ) Principal paydowns ) ) ) Loans, net (4) $ $ $ Represents the weighted average rate above the one-month London Interbank Offered Rate (“LIBOR”) on loans whose interest rate is based on LIBOR as of June 30, 2012.Of these new loans, $138.7 million have LIBOR floors with a weighted average floor of 3.12%. Reflects rates on RSO’s portfolio balance as of June 30, 2012. Whole loan production includes funding of previous commitments of $1.2 million, $3.1 million and $10.0 million for the three, six and 12 months ended June 30, 2012, respectively. The basis of new net loans does not include provisions for losses on legacy CRE loans of $3.5 million, $3.8 million and $5.1 million for the three, six and 12 months ended June 30, 2012, respectively. CMBS Securities ● During the six months ended June 30, 2012, RSO acquired $15.1 million, par value, of CMBS at a weighted average price of 97.7%.In addition, RSO acquired $23.8 million, at cost, of interest only CMBS at a weighted average price of 10.9%.All of these 2012 CMBS purchases were financed by RSO’s Wells Fargo repurchase facility and were AAA rated by at least one rating agency. Commercial Finance - Syndicated Bank Loans ● RSO’s bank loan portfolio, including asset-backed securities (“ABS”) and certain loans held for sale, at the end of the second quarter of 2012 was $1.2 billion, at amortized cost, with a weighted-average spread of a weighted- average of one-month and three-month LIBOR plus 3.44% at June 30, 2012.RSO’s bank loan portfolio is 100% match-funded through four collateralized loan obligation (“CLO”) issuances. ● During the three and six months ended June 30, 2012, RSO bought bank loans through its four CLOs with a par value of $123.5 million and $260.1 million, respectively, at a net discount of $1.6 million and $4.3 million, respectively.These purchased loans have an aggregate weighted average unlevered annual yield of approximately 3.9% and 4.2%, respectively. ● RSO, through its subsidiary Resource Capital Asset Management, earned $3.7 million of net fees during the six months ended June 30, 2012. Book Value As of June 30, 2012, RSO’s book value per common share was $5.44, an increase from $5.38 per common share at December 31, 2011.Total stockholders’ equity was $475.7 million as of June 30, 2012 as compared to $429.7 million as of December 31, 2011.Total common shares outstanding were 86,266,500 as of June 30, 2012 as compared to 79,877,516 as of December 31, 2011. Investment Portfolio The table below summarizes the amortized cost and net carrying amount of RSO’s investment portfolio as of June 30, 2012, classified by interest rate and by asset type.The following table includes both (i) the amortized cost of RSO’s investment portfolio and the related dollar price, which is computed by dividing amortized cost by par amount, and (ii) the net carrying amount of RSO’s investment portfolio and the related dollar price, which is computed by dividing the net carrying amount by par amount (in thousands, except percentages): Amortized cost Dollar price Net carrying amount Dollar price Net carrying amount less amortized cost Dollar price June 30, 2012 Floating rate RMBS $ % $ % $ ) -8.23 % CMBS-private placement % % ) -56.02 % Structured notes % % % Other ABS − % 23 % 23 % Mezzanine loans (1) % % ) -1.47 % Whole loans (1) % % ) -1.08 % Bank loans (2) % % ) -0.46 % Loans held for sale % % − % ABS Securities % % ) -4.37 % Total floating rate % % ) -1.14 % Fixed rate CMBS – private placement % % ) -2.66 % B notes (1) % % ) -1.44 % Mezzanine loans (1) % % ) -1.41 % Whole loans (1) − % − % − % Loans receivable-related party % % − % Total fixed rate % % ) -2.40 % Other (non-interest bearing) Investment in real estate % % − % Investment in unconsolidated entities % % − % Total other % % − % Grand total $ % $ % $ ) -1.28 % Net carrying amount includes an allowance for loan losses of $7.2 million at June 30, 2012, allocated as follows:B notes ($238,000), mezzanine loans ($988,000) and whole loans ($5.9 million). Net carrying amount includes an allowance for loan losses of $5.2 million at June 30, 2012. Liquidity At July 30, 2012, after paying RSO’s second quarter dividends, RSO’s liquidity of $95.4 million consisted of two primary sources: ● unrestricted cash and cash equivalents of $24.7 million, restricted cash of $500,000 in margin call accounts and $2.0 million in the form of real estate escrows, reserves and deposits; and ● capital available for reinvestment in its six CDO entities of $16.9 million, of which $775,000 is designated to finance future funding commitments on CRE loans, loan principal repayments that will pay down outstanding CLO notes of $43.0 million and $8.3 million in interest collections. In addition, RSO has funds available through two CRE term facilities to finance the purchase of CMBS securities and origination of commercial real estate loans of $29.9 million and $136.4 million, respectively. Capital Allocation As of June 30, 2012, RSO had allocated its invested equity capital among its targeted asset classes as follows: 64% in CRE assets, 30% in commercial finance assets and 6% in other investments. Supplemental Information The following schedules of reconciliations or supplemental information as of June 30, 2012 are included at the end of this release: ● Schedule I – Reconciliation of GAAP Net Income to Funds from Operations (“FFO”) and AFFO. ● Schedule II – Summary of CDO and CLO Performance Statistics. ● Supplemental Information regarding loan investment statistics, CRE loans and bank loans. About Resource Capital Corp. RSO is a diversified real estate finance company that is organized and conducts its operations to qualify as a REIT for federal income tax purposes.RSO’s investment strategy focuses on CRE and CRE-related assets, and, to a lesser extent, commercial finance assets. RSO invests in the following asset classes: CRE-related assets such as commercial real estate property, whole loans, A-notes, B-notes, mezzanine loans, CMBS and investments in real estate joint ventures as well as commercial finance assets such as bank loans, lease receivables, other asset-backed securities, trust preferred securities, debt tranches of CDOs, structured note investments, and private equity investments principally issued by financial institutions. RSO is externally managed by Resource Capital Manager, Inc., an indirect wholly-owned subsidiary ofResource America, Inc. (NASDAQ: REXI), a specialized asset management company that uses industry specific expertise to generate and administer investment opportunities for its own account and for outside investors in the real estate, financial fund management and commercial finance sectors. For more information, please visit RSO’s website at www.resourcecapitalcorp.com or contact investor relations at pkamdar@resourceamerica.com. Safe Harbor Statement Statements made in this release may include forward-looking statements, which involve substantial risks and uncertainties.RSO’s actual results, performance or achievements could differ materially from those expressed or implied in this release.The risks and uncertainties associated with forward-looking statements contained in this release include those related to: ● fluctuations in interest rates and related hedging activities; ● the availability of debt and equity capital to acquire and finance investments; ● defaults or bankruptcies by borrowers on RSO’s loans or on loans underlying its investments; ● adverse market trends which have affected and may continue to affect the value of real estate and other assets underlying RSO’s investments; ● increases in financing or administrative costs; and ● general business and economic conditions that have impaired and may continue to impair the credit quality of borrowers and RSO’s ability to originate loans. For further information concerning these and other risks pertaining to the forward-looking statements contained in this release, and to the general risks to which RSO is subject, see Item 1A, “Risk Factors” included in its Annual Report on Form 10-K and the risks expressed in other of its public filings with the Securities and Exchange Commission. RSO cautions you not to place undue reliance on any forward-looking statements contained in this release, which speak only as of the date of this release.All subsequent written and oral forward-looking statements attributable to RSO or any person acting on its behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this release.Except to the extent required by applicable law or regulation, RSO undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date of this filing or to reflect the occurrence of unanticipated events. The remainder of this release contains RSO’s unaudited consolidated balance sheets, unaudited consolidated statements of income, reconciliation of GAAP net income to FFO and AFFO and a summary of CDO and CLO performance statistics and supplemental information regarding RSO’s CRE loan and bank loan portfolios. RESOURCE CAPITAL CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) June 30, December 31, (unaudited) ASSETS Cash and cash equivalents $ $ Restricted cash Investment securities, trading Investment securities available-for-sale, pledged as collateral, at fair value Investment securities available-for-sale, at fair value Property available-for-sale − Investment in real estate Loans, pledged as collateral and net of allowances of $12.4 million and $27.5 million Loans held for sale Loans receivable–related party Investments in unconsolidated entities Interest receivable Deferred tax asset Intangible assets Prepaid expenses Other assets Total assets $ $ LIABILITIES Borrowings $ $ Distribution payable Accrued interest expense Derivatives, at fair value Accrued tax liability Deferred tax liability Accounts payable and other liabilities Total liabilities STOCKHOLDERS’ EQUITY Preferred stock, par value $0.001:100,000,000 shares authorized 8.50% Series A cumulative redeemable preferred shares, liquidation preference $25.00 per share, 268,720 shares issued and outstanding − − Common stock, par value $0.001:500,000,000 shares authorized; 86,266,500 and 79,877,516 shares issued and outstanding (including 1,638,906 and 1,428,931 unvested restricted shares) 86 80 Additional paid-in capital Accumulated other comprehensive loss ) ) Distributions in excess of earnings ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ RESOURCE CAPITAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share and per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, REVENUES Interest income: Loans $ Securities Interest income − other Total interest income Interest expense Net interest income Rental income Dividend income − − Fee income Total revenues OPERATING EXPENSES Management fees − related party Equity compensation − related party Professional services Insurance Rental operating expense General and administrative Depreciation and amortization Income tax expense Total operating expenses OTHER REVENUE (EXPENSE) Net impairment losses recognized in earnings ) Net realized gain on investment securities available-for-sale and loans Net realized and unrealized gain on investment securities, trading Provision for loan losses ) Gain on the extinguishment of debt − − Other expenses ) Total other revenue (expense) ) ) NET INCOME Net income allocated to preferred shares ) − ) − NET INCOME ALLOCABLE TO COMMON SHARES $ NET INCOME PER SHARE – BASIC $ NET INCOME PER SHARE – DILUTED $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING − BASIC WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING − DILUTED DIVIDENDS DECLARED PER SHARE $ SCHEDULE I RESOURCE CAPITAL CORP. AND SUBSIDIARIES RECONCILIATION OF GAAP NET INCOME TO FFO and AFFO (1) (in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended June 30, June 30, 2012 (3) 2012 (3) Net income allocable to common shares − GAAP $ $ Adjustments: Real estate depreciation and amortization Gains on sales of joint venture real estate interests (2) − ) FFO (1) Adjustments: Non-cash items: Provisions for loan losses Amortization of deferred costs (non real estate) and intangible assets Equity investment losses Share-based compensation Impairment losses on real property held for sale 32 Straight line rental adjustments 4 12 Gain on the extinguishment of debt ) ) Cash items: Gains on sales of joint venture real estate interests(2) − Capital expenditures ) ) AFFO (1) $ $ Weighted average shares – diluted AFFO per share – diluted $ $ RSO currently evaluates its performance based on several performance measures, including FFO and AFFO (both non-GAAP measures), in addition to net income.RSO computes FFO in accordance with the standards established by the National Association of Real Estate Investment Trusts as net income (computed in accordance with GAAP), excluding gains or losses on the sale of depreciable real estate, the cumulative effect of changes in accounting principles, real estate-related depreciation and amortization, and after adjustments for unconsolidated/uncombined partnerships and joint ventures. AFFO is a computation made by analysts and investors to measure a real estate company’s cash flow generated by operations.RSO calculates AFFO by adding or subtracting from FFO: non-cash impairment losses resulting from fair value adjustments on financial instruments, non-cash impacts of the following: provision for loan losses, gains on the extinguishment of debt, equity investment losses, straight-line rental effects, share based compensation, amortization of various deferred items and intangible assets, gains on sales of property through a joint venture and cash impact of capital expenditures that are related to RSO’s real estate owned. Management believes that FFO and AFFO are appropriate measures of RSO’s operating performance in that they are frequently used by analysts, investors and other parties in the evaluation of REITs.Management uses FFO and AFFO as measures of RSO’s operating performance, and believes they are also useful to investors, because they facilitate an understanding of RSO’s operating performance after adjustment for certain non-cash items, such as real estate depreciation, share-based compensation and various other items required by GAAP, and capital expenditures, that may not necessarily be indicative of current operating performance and that may not accurately compare RSO’s operating performance between periods. While RSO’s calculation of AFFO may differ from the methodology used for calculating AFFO by other REITs and its AFFO may not be comparable to AFFO reported by other REITs, RSO also believes that FFO and AFFO may provide it and its investors with an additional useful measure to compare its performance with some other REITs.Neither FFO nor AFFO is equivalent to net income or cash generated from operating activities determined in accordance with GAAP.Furthermore, FFO and AFFO do not represent amounts available for management’s discretionary use because of needed capital replacement or expansion, debt service obligations or other commitments or uncertainties.Neither FFO nor AFFO should be considered as an alternative to net income as an indicator of RSO’s operating performance or as an alternative to cash flow from operating activities as a measure of its liquidity. Amount represents gains on sales of joint venture real estate interests from a joint venture recorded by RSO. Comparative FFO and AFFO data is not provided since RSO did not present these metrics in the comparable periods in 2011. SCHEDULE II RESOURCE CAPITAL CORP. AND SUBSIDIARIES SUMMARY OF CDO AND CLO PERFORMANCE STATISTICS (in thousands) (unaudited) Collateralized Debt Obligations - Distributions and Coverage Test Summary The following table sets forth cash distributions from RSO’s CDO investments and a summary of coverage test compliance for the CDO issuers for the periods presented: Annualized Interest Coverage Overcollateralization Cash Distributions Cushion Cushion Six Months Year Ended Ended As of As of As of Initial December 31, June 30, June 30, June 30, Measurement Name CDO Type 2011 (1) 2012 (1) 2012 (2) (3) 2012 (4) Date (actual) (actual) Apidos CDO I (5) CLO $ Apidos CDO III(6) CLO $ Apidos Cinco CDO CLO $ Apidos CLO VIII(7) CLO $
